Order filed, May 13, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00298-CV
                                 ____________

         FRANK A. TREVINO AND SIDELIA TREVINO, Appellant

                                         V.

                        CITY OF PEARLAND, Appellee


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 72649


                                      ORDER

      The reporter’s record in this case was due May 06, 2016. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Stacy Thomas, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM